     Case 3:18-cv-00161-N Document 67 Filed 08/16/19          Page 1 of 6 PageID 1347


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ESCORT INC.,

        Plaintiff,
                                                       CIVIL ACTION NO.: 3:18-cv-00161-N
v.
                                                                  PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                            JURY TRIAL DEMANDED
        Defendant.



                     DEFENDANT’S UNOPPOSED AND EXPEDITED
                     MOTION TO AMEND THE PROTECTIVE ORDER

        Defendant Uniden America Corporation (“Uniden”) moves the Court for

expedited consideration of the requested amendment to add one provision to the

Protective Order entered in this case. For the following reasons, the Court should grant

this unopposed and expedited motion, and enter the First Amended Protective Order

filed concurrently with the motion.

        1.     On July 10, 2018, the Court entered the Protective Order. ECF No. 25.

        2.     On February 28, 2019, Uniden petitioned the United States Patent Office for

Inter Partes Review (“IPR”) of U.S. Patent No. 7,576,679 (“’679). ECF No. 55 at 1.

        3.     On August 14, 2019, counsel for plaintiff Escort Inc. (“Escort”) indicated via

email to counsel for Uniden an intention to seek amendment of the ’679 Patent’s claims

in response to arguments raised in Uniden’s IPR. See App. Ex. 1.




                                              1
  Case 3:18-cv-00161-N Document 67 Filed 08/16/19               Page 2 of 6 PageID 1348


       4.     However, the Protective Order does not have a prosecution bar provision

limiting attorneys or representatives who have accessed a party’s highly sensitive

material from participating in drafting, amending, or prosecuting its patent claims.

       5.     The proposed prosecution bar addresses this concern by placing reasonable

and necessary restrictions on individuals who have accessed a party’s highly confidential

information. See, e.g, Mimedx Grp., Inc. v. Tissue Transplant Tech. Ltd., No. SA-14-CA-719,

2014 U.S. Dist. LEXIS 194535, at *4 (W.D. Tex. Oct. 31, 2014) (noting that “[a] court may,

for good cause, issue a protective order directing that "a trade secret or other confidential

research, development, or commercial information not be revealed or be revealed only in

a specified way”) quoting Fed. R. Civ. P. 26(c)(7). Any party seeking to include a patent

prosecution bar in a protective order bears the burden of establishing good cause. In re

Deutsche Bank Trust Co. Americas, 605 F.3d 1373, 1378 (Fed. Cir. 2010). Good cause exists

if a party’s representatives’ access to confidential information poses an unacceptable risk

of inadvertent disclosure because they play a role in “competitive decisionmaking” with

the client. Tech Pharmacy Servs., LLC v. Alixa Rx LLC, Civil Action No. 4:15-CV-00766,

2016 U.S. Dist. LEXIS 142965, at *3 (E.D. Tex. Oct. 17, 2016) citing U.S. Steel Corp. v. United

States, 730 F.2d 1465, 1468 (Fed. Cir. 1984).

       6.     Here, there is such a risk of inadvertent disclosure. The parties each intend

to make available for inspection proprietary source code for certain of their respective

products. Doing so without a prosecution bar puts each party at risk of competitive harm.




                                                2
  Case 3:18-cv-00161-N Document 67 Filed 08/16/19             Page 3 of 6 PageID 1349


See, e.g., Affinity Labs of Tex., LLC v. Samsung Elecs. Co., No. 1-12-CV-557, 2013 U.S. Dist.

LEXIS 188485 (E.D. Tex. Nov. 18, 2013).

       7.     Accordingly, the parties have agreed to the addition of paragraph 23 to the

First Amended Protective Order, which proposes a narrowly-tailored prosecution bar

that still permits counsel to participate in post-grant proceedings with the exception that,

in Escort’s case, “said attorney or person may not assist [] in drafting, moving to amend,

amending, or proposing for substitution to the PTO patent claims in said post grant

proceeding(s).” App. Ex. 2 at ¶ 23; see also id. at *15-18 (granting amendment adding

limited prosecution bar barring persons who have accessed another party’s source code

from consulting, advising, or participating in patent prosecution or reexamination).

       8.     Escort does not oppose the relief sought in this Motion. See App. Ex. 3.

       9.     Uniden respectfully requests that the Court expeditiously consider and

grant this unopposed motion, and enter the First Amended Protective Order filed

concurrently with this motion. Expeditious consideration is requested as the parties are

currently expected to undertake inspection of the source code for affected products in the

very near term, and an institution decision regarding the ’679 Patent IPR is expected later

this month.




                                              3
  Case 3:18-cv-00161-N Document 67 Filed 08/16/19       Page 4 of 6 PageID 1350


Dated: August 16, 2019            Respectfully submitted,

                                  By:       /s/ David B. Conrad
                                            Neil J. McNabnay
                                            njm@fr.com
                                            Texas Bar No. 24002583
                                            David B. Conrad
                                            conrad@fr.com
                                            Texas Bar No. 24049042
                                            Theresa M. Dawson
                                            tdawson@fr.com
                                            Texas Bar No. 24065128
                                            Michael Ellis
                                            ellis@fr.com
                                            Texas Bar No. 24102726

                                            FISH & RICHARDSON P.C.
                                            1717 Main Street, Suite 5000
                                            Dallas, TX 75201
                                            (214) 747-5070 (Telephone)
                                            (214) 747-2091 (Facsimile)

                                  COUNSEL FOR DEFENDANT
                                  UNIDEN AMERICA CORPORATION




                                        4
  Case 3:18-cv-00161-N Document 67 Filed 08/16/19             Page 5 of 6 PageID 1351


                CERTIFICATE OF CONFERENCE UNDER L.R. 7.1(b)

      Pursuant to Local Rule 7.1(b), I hereby certify that on August 16, 2019, I conferred

with counsel of record for Escort in this matter, and that counsel for Escort stated they

were unopposed to the relief requested herein.



                                                 /s/ Michael R. Ellis
                                                 Michael R. Ellis




                                            5
  Case 3:18-cv-00161-N Document 67 Filed 08/16/19           Page 6 of 6 PageID 1352


                             CERTIFICATE OF SERVICE

      I hereby certify that the on August 16, 2019, the foregoing document was filed

electronically in compliance with Local Rule CV-5(a). I hereby certify that I have served

all counsel who are deemed to have consented to electronic service or by another manner

authorized by Federal Rules of Civil Procedure 5(b)(2).



                                                /s/ David B. Conrad
                                                David B. Conrad




                                            6
